METZGER, Judge,
dissenting.
I respectfully dissent only as to the majority’s conclusion that the jury instruction was harmless error beyond a reasonable doubt. The majority states that the record “reveals negligible evidentiary support” for the applicability of the extreme indifference instruction. However, the record also reveals that the trial court denied defendant’s motion for judgment of acquittal pri- or to submission of the case to the jury. By that ruling, the trial court determined *61that the evidence on the extreme indifference charge was more than negligible.
The record shows that the events which occurred here were especially heinous, and I am as offended by those events as the majority. Nevertheless, the general verdict of guilty is insufficient as a matter of law by virtue of our Supreme Court’s clear pronouncements in People v. Marcy, 628 P.2d 69 (Colo.1981), and People v. Lee, 630 P.2d 583 (Colo.1981). Hence, I would reverse defendant’s conviction and remand the cause for a new trial. To do otherwise would be to invade the province of this jury-